DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 06/01/2022.
Claims 1, 2, 4, 6-9, 19, and 21-25 are currently pending. 
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Rejection of claims 1, 2, 4, 6-9, 19, and 21-25 under 35 U.S.C. 103
Independent claims 1 and 22 have been amended to recite the mouthpiece having two opposing lobes with a “nonplanar configuration”. Applicant argues that von Treuenfels does not disclose the two opposing lobes having a nonplanar configuration (see Remarks, pages 6-9). Examiner respectfully disagrees. 
Regarding independent claim 1, von Treuenfels discloses a half-moon shaped mouthpiece with two opposing lobes that can be in a nonplanar configuration (e.g. Fig. 3(a): mouthpiece 3 is half-moon shaped with two opposing lobes, as shown in Applicant’s Fig. 2; Par. [0011]: the mouthpiece consists of a flexible material that conforms to the surface of the teeth and gingiva, which means when in use the mouthpiece is an a nonplanar configuration, “an oral vestibular shield that at least partially consists of a flexible flat material adapting to the surface of the teeth and gingiva which is long enough to extend laterally at least to the premolars”). Therefore, this rejection is maintained. 
Regarding independent claim 22, Altshuler discloses a mouthpiece having two opposing lobes having a nonplanar configuration (e.g. Fig. 3: mouthpiece with two opposing lobes in a nonplanar configuration shown). No additional arguments have been provided for independent claim 22 or any dependent claims. Therefore, this rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, and further in view of von Treuenfels (US Patent Application Publication 2013/0263864).
Regarding claim 1, Black teaches an intra-oral phototherapy device (e.g. Abstract), comprising:
a handle having a first portion for supporting a mouth piece thereon (e.g. Par. [0036]: handle 410 can support mouthpiece 420; Fig. 4) and a second portion configured to be held by a user (e.g. Par. [0037]: the handle is configured to fit into a user’s hands); and
a plurality of interchangeable mouthpieces, wherein each of the plurality of mouthpieces is removably connectable to the first portion of the handle via a quick-release coupling (e.g. Par. [0036]: the element is removably connected to the handle; Par. [0038]-[0039]: the element can have multiple shapes, each of which provides light therapy; Figs. 6-10: multiple shapes of the invention are shown).
However, Black fails to teach at least one light source on each of the plurality of interchangeable mouthpieces, the at least one light source comprising a plurality of light emitting diodes (LEDs) arranged to direct light to targeted areas inside a mouth, wherein a first of the plurality of interchangeable mouthpieces is half-moon shaped with two opposing lobes having a nonplanar configuration so that, when the interchangeable mouthpiece is removably connected to the first portion of the handle, the two opposing lobes extend towards opposing sides of the mouth and direct light from the plurality of LEDs toward gums and cheeks in opposing directions of the mouth.
Altshuler, in a similar field of endeavor, teaches light emitting oral phototherapy applicators. Altshuler discloses at least one light source on each of the plurality of interchangeable mouthpieces, the at least one light source comprising a plurality of light emitting diodes (LEDs) arranged to direct light to targeted areas inside a mouth (e.g. Par. [0066]: the radiation source can include LEDs; Figs. 3, 4, 18, 19, 20: multiple embodiments with light source 18 in each of them); wherein the mouthpiece is bi-lobed and  extends towards opposing sides of the mouth and directs light toward gums and cheeks in opposing directions of the mouth (e.g. Par. [0084]: the mouthpiece emits light towards the cheeks and gums of the user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black to include at least one light source on each of the plurality of interchangeable mouthpieces, wherein the mouthpiece extends towards opposing sides of the mouth and directs light toward gums and cheeks as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth. 
However, Black in view of Altshuler fails to disclose wherein a first of the plurality of interchangeable mouthpieces is half-moon shaped with two opposing lobes having a nonplanar configuration [Note: As claimed, Altshuler discloses a mouthpiece with two opposing lobes, as shown in Fig. 3. However, Altshuler does not disclose the mouthpiece being half-moon shaped]. von Treuenfels is directed towards preventing snoring. von Treuenfels discloses the mouthpiece being half-moon shaped with two opposing lobes having a nonplanar configuration (e.g. Fig. 3(a): mouthpiece 3 is half-moon shaped with two opposing lobes, as shown in Applicant’s Fig. 2; Par. [0011]: the mouthpiece consists of a flexible material that conforms to the surface of the teeth and gingiva, which means when in use the mouthpiece is an a nonplanar configuration, “an oral vestibular shield that at least partially consists of a flexible flat material adapting to the surface of the teeth and gingiva which is long enough to extend laterally at least to the premolars”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler to include the mouthpiece being half-moon shaped as taught by von Treuenfels in order to provide the predictable results of covering the targeted areas in the mouth.
Regarding claim 2, Black in view of Altshuler and von Treuenfels teaches the invention as claimed and Black further teaches wherein a second of the plurality of mouthpieces is at least one of oval shaped and tongue shaped (e.g. Figures 8 and 10 show the mouthpiece as tongue shaped). However, Black fails to disclose the mouthpiece configured to emit light from the at least one light source toward the upper palate and roof of the mouth.
Altshuler, in a similar field of endeavor, teaches light emitting oral phototherapy applicators. Altshuler discloses the mouthpiece emitting light towards the upper palate and roof of the mouth (e.g. Par. [0067]; Fig. 3: light is emitted from radiation sources 18 to the upper palate and roof of the mouth). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler and von Treuenfels to include the mouthpiece emitting light towards the upper palate and roof of the mouth as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth. 
Regarding claim 6, Black in view of Altshuler and von Treuenfels teaches the invention as claimed and Black further teaches wherein the plurality of LEDs are individually or collectively controllable by a LED control circuit to vary one or more of wavelength (nm), light output frequency (continuous versus pulsed), power output (mW), power density (W/cm2), energy density (J/cm2), treatment time, total energy delivered (J), and combinations thereof (e.g. Par. [0007}: the light source could be ultraviolet, visible, or infrared which all comprise different wavelengths, and the light source could be continuous or pulsed; Par. [0033]: the switch controls power to the light sources).
Regarding claim 7, Black in view of Altshuler and von Treuenfels teaches the invention as claimed and Black further teaches wherein the light has a wavelength between 300nm and 1000nm (e.g. Par. [0031] - [0032]: using green, blue, and red light which have wavelengths between 450 nm – 700nm).
Regarding claim 8, Black in view of Altshuler and von Treuenfels teaches the invention as claimed and Black further teaches wherein the light has a wavelength between 600nm and 860nm (e.g. Par. [0032]: using red light for treatment, which has wavelength between 650nm -700 nm which falls between the claimed 600nm – 860nm range; Fig. 3: red light 332).
Regarding claim 9, Black in view of Altshuler and von Treuenfels teaches the invention as claimed and Black further teaches a system comprising: the intra-oral phototherapy device of claim 1 (e.g. Abstract; Par. [0036]: lines 8-11); and a recharging station to recharge the intra-oral phototherapy device and store at least one of the plurality of interchangeable mouthpieces (e.g. [0045], lines 1-3; Fig. 14: cradle 1410 used for storage and charging).
Regarding claim 19, Black in view of Altshuler and von Treuenfels teaches the invention as claimed and Black further teaches a method of treating or preventing one or more intra-oral conditions or disorders using the intra-oral phototherapy device of claim 1 (e.g. Par. [0007]: lines 3-12). 
Regarding claim 21, Black fails to disclose wherein the two-opposing lobes are arranged in an arcuate form to conform to a profile of the user's jaw. von Treuenfels is directed towards preventing snoring. von Treuenfels discloses the two-opposing lobes are arranged in an arcuate form to conform to a profile of the user's jaw (e.g. Fig. 3(a): mouthpiece 3 is half-moon shaped with two opposing lobes; Par. [0011]: the mouthpiece is made of flexible material in order to conform to the user’s mouth). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Black in view of Altshuler and von Treuenfels to include the two-opposing lobes are arranged in an arcuate form to conform to a profile of the user's jaw as taught by von Treuenfels in order to provide the predictable results of providing light therapy to different areas of the mouth. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, and further in view of von Treuenfels (US Patent Application Publication 2013/0263864), as applied to claim 1 above, and further in view of Cwik (US Patent Application Publication 2006/0110701).
Claim 1 is obvious over Black, Altshuler, and von Treuenfels as indicated above. Regarding claim 4, Black in view of Altshuler and von Treuenfels fails to disclose wherein the at least one mouthpiece is removably connectable to the handle via a bayonet coupling.
Cwik is directed towards a dental kit. Cwik teaches it is known to use a bayonet coupling to connect the tools to the handle (e.g. Par. [0021]; Claim 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler and Treuenfels to include a bayonet coupling as taught by Cwik in order to provide the predictable results of connecting the handle with the mouthpieces. 
Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), and further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler. 
Regarding claim 22, Black teaches an intra-oral phototherapy device, comprising:
a handle having a first portion for supporting a mouth piece thereon (e.g. Par. [0036]: handle 410 can support mouthpiece 420; Fig. 4) and a second portion configured to be held by a user (e.g. Par. [0037]: the handle is configured to fit into a user’s hands);
a plurality of interchangeable mouthpieces removably connectable to the first portion of the handle via a quick-release coupling (e.g. Par. [0036]: the element is removably connected to the handle; Par. [0038]-[0039]: the element can have multiple shapes, each of which provides light therapy; Figs. 6-10: multiple shapes of the invention are shown); and 
a second of the plurality of interchangeable mouthpieces is configured in a tongue-shape (e.g. e.g. Figures 8 and 10 show the mouthpiece as tongue shaped).
However, Black fails to disclose at least one light source comprising a plurality of LEDs housed within the plurality of interchangeable mouthpieces and adapted to direct light to targeted areas inside a mouth of a user in opposing directions toward gums and cheeks of the mouth, wherein a first of the plurality of interchangeable mouthpieces is configured to have two opposing lobes having a nonplanar configuration, wherein, when the first of the plurality of interchangeable mouthpieces is removably connected to the first portion of the handle, the plurality of LEDs disposed around the two opposing lobes emit light simultaneously towards the gums and cheeks from inside the mouth, and emitting light toward gums, cheeks and a roof of the mouth. 
Altshuler, in a similar field of endeavor, teaches light emitting oral phototherapy applicators. Altshuler discloses at least one light source comprising a plurality of LEDs housed within the plurality of interchangeable mouthpieces and adapted to direct light to targeted areas inside a mouth of a user in opposing directions toward gums and cheeks of the mouth, wherein a first of the plurality of interchangeable mouthpieces is configured to have two opposing lobes with a nonplanar configuration, wherein, when the first of the plurality of interchangeable mouthpieces is removably connected to the first portion of the handle, the plurality of LEDs disposed around the two opposing lobes emit light simultaneously towards the gums and cheeks from inside the mouth (e.g. Par. [0066]: the radiation source can include LEDs; Figs. 3, 4, 18, 19, 20: multiple embodiments with light source 18 in each of them; Par. [0084]: the mouthpiece emits light towards both the cheeks and gums of the user; Fig. 3: mouthpiece with two opposing lobes in a nonplanar configuration shown), and further discloses emitting light toward gums, cheeks and a roof of the mouth (e.g. Par. [0084]: the mouthpiece emits light towards both the cheeks and gums of the user; Par. [0067]; Fig. 3: light is emitted from radiation sources 18 to the upper palate and roof of the mouth). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black to include at least one light source within the interchangeable mouthpieces, adapted to direct light to targeted areas inside a mouth of a user in opposing directions toward gums and cheeks and a roof of the mouth, wherein the mouthpiece is configured to have two opposing lobes as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth. 
Regarding claim 23, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein the first and second portions of the handle are angled to one another (e.g. Par. [0038]: the element 620 can be angled with respect to the handle 610; Fig. 6: element 620 angled with respect to the handle 610).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, and further in view of von Treuenfels (US Patent Application Publication 2013/0263864), as applied to claim 1 above, and further in view of Montgomery et al. (US Patent Application Publication 2008/0254405 – APPLICANT CITED ON 01/06/2020 IDS), hereinafter Montgomery.
Claim 1 is obvious over Black, Altshuler, and von Treuenfels as indicated above. Regarding claim 24, Black in view of Altshuler and von Treuenfels fails to disclose wherein the plurality of interchangeable mouthpieces are covered by a single-use plastic hygiene shield. 
Montgomery is directed towards a method of improving oral health. Montgomery teaches it is known to cover the intraoral device with a disposable plastic film before use in order to maintain cleanliness (e.g. Par. [0205]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler and von Treuenfels to include covering the mouthpiece with a disposable plastic film before use as taught by Montgomery in order to provide the predictable results of maintaining cleanliness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, and further in view of von Treuenfels (US Patent Application Publication 2013/0263864), as applied to claim 1 above, and further in view of Foster (US Patent Application Publication 2012/0260924). 
Claim 1 is obvious over Black, Altshuler, and von Treuenfels as indicated above. Regarding claim 25, Black in view of Altshuler and von Treuenfels fails to disclose wherein the plurality of mouthpieces are moulded in medical or dental grade plastic.
Foster is directed towards a mouthguard. Foster discloses the mouthpiece being made of medical grade plastic (e.g. Par. [0072]; Claim 11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler and von Treuenfels to include the mouthpiece being made of medical grade plastic in order to provide the predictable results of safely using the mouthpiece in the mouth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2015/0342778) is directed to an oral device with a nonplanar configuration (e.g. Fig. 2(a); Fig. 5(a); Fig. 6(c); Fig. 7(c)). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792